                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:09-CR-109-D


UNITED STATES OF AlvffiRICA                    )
                                               )
                                               )
                   v.                          )               ORDER
                                               )
JOSEPH MICHAEL GUARASCIO,                      )
                                               )
                           Defendant.          )


        On October 13, 2020, Joseph Michael Guarascio ("Guarascio") moved for compassionate

release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum and records

in support [D.E. 112, 115, 116]. On December 31, 2020, the United States responded in opposition

[D.E. 121]. As explained below, the court denies Guarascio's motion.

                                                   I.

       On September 21, 2009, pursuant to a waiver of indictment and with a written plea

agreement, Guarascio pleaded guilty to manufacture of child pornography. See [D.E. 1, 6-8, 16]~

On February 9, 2010, the court held a sentencing hearing, addressed the objections, and adopted the 1

facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 22, 23, 25]; Fed. R. Crim.

P. 32(i)(3)(A}-{B). The court calculated Guarascio' s total offense level to be 38, his criminal history

category to be I, and his advisory guideline range to be 235 to 293 months' imprisonment. See Sent.

Tr. [D.E. 25] 6-24. After granting the government's motion for downward departure and thoroughly

considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Guarascio to 180

months' imprisonment. See [D.E. 23] 2; [D.E. 25] 24--48.



           Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 1 of 9
       On February 9, 2011, Guarascio moved under 28 U.S.C. § 2255 to vacate, set aside, or

correct his sentence [D.E. 28, 29]. On July 23, 2013, the court dismissed in part Guarascio' s motion

[D.E. 39]. On February 5, 2014, the court granted the government's motion for summary judgment

on the remaining claim, dismissed Guarascio' s motion, and denied a certificate ofappealability. See

Guarascio v. United States, 996 F. Supp. 2d 406, 412 (E.D.N.C. 2014); [D.E. 47, 48]. Guarascio

appealed [D.E. 49]. On September 29, 2014, the United States Court of Appeals for the Fourth

Circuit dismissed Guarascio' s appeal and denied a certificate of appealability. See United States v.

Guarascio, 583 F. App'x 288, 288-89 (4th Cir. 2014) (per curiam) (unpublished); [D.E. 52, 53]. On

June 1, 2015, the Supreme Court of the United States denied Guarascio's petition for writ of

certiorari. See Guarascio v. United States, 135 S. Ct. 2379 (2015). On September 14, 2015,

Guarascio moved for reconsideration of the court's denial of $nmmary judgment, or in the

alternative, for relief from judgment [D.E. 56]. On September 22, 2015, the court denied

Guarascio's motion. See Guarascio v. United States, Nos. 7:09-CR-109-D & 7: 11-CV-44-D, 2015

WL 13648376, at *1 (E.D.N.C. Sept. 22, 2015) (unpublished); [D.E. 57]. Guarascio appealed [D.E.

58]. On December 22, 2015, the Fourth Circuit dismissed Guarascio's appeal. See United States

v. Guarascio, 627 F. App'x 194, 195 (4th Cir. 2015) (per curiam) (unpublished); [D.E. 61, 62]. On

March 8, 2016, the Fourth Circuit denied Guarascio's petition for rehearing or rehearing en bane

[D.E. 64]. Guarascio petitioned the Supreme Court for a writ of certiorari. See [D.E. 66]. On

November 28, 2016, the Court denied Guarascio's petition. See [D.E. 67].

       On February 8, 2017, the Fourth Circuit denied Guarascio' s section 2244 motion to consider

a second or successive application for relief under section 2255 [D.E. 68]. On May 2, 2018, the

Fourth Circuit denied another section 2244 motion [D.E. 71].

       On August 15, 2018, Guarascio moved for return of property [D.E. 72]. On December 6,

                                                 2

           Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 2 of 9
2018, the court denied Guarascio's motion [D.E. 78]. On December 18, 2018, Guarascio moved to

vacate the court's order [D.E. 80]. On February 1, 2019, the court denied Guarascio' s motion [D.E.

82]. Guarascio appeal~ [D.E. 83]. On March 5, 2019, the Fourth Circuit granted voluntary

dismissal [D.E. 86]. On March 25, 2019, Guarascio moved for reconsideration [D.E. 88]. On May

7, 2019, the court denied Guarascio's motion [D.E. 91 ]. Guarascio appealed [D.E. 92]. On October

1, 2019, the Fourth Circuit affirmed the court's denial. See United States v. Guarascio, 778 F. App'x

248,248 (4th Cir. 2019) (per curiam) (unpublished); [D.E. 95, 96]. On November 11, 2019, the

Fourth Circuit denied Guarascio's petition for rehearing and rehearing en bane [D.E. 98]. On

January 29, 2020, Guarascio petitioned the Supreme Court for a writ of certiorari. See [D.E. 101 ].

On March 9, 2020, the Court denied the petition. See [D.E. 102].

       On April 28, 2020, Guarascio moved for compassionate release under the First Step Act

[D.E. 103]. On May 4, 2020, Guarascio moved to voluntarily dismiss his compassionate release

motion [D.E. 104]. On July 8, 2020, the court dismissed without prejudice Guarascio's motion for

compassionate release and motion for review and relief [D.E. 107]. Guarascio appealed [D.E. 108].

On December 22, 2020, the Fourth Circuit affirmed the court's dismissal. See United States v.

Guarascio, 831 F. App'x 652, 653 (4th Cir. 2020) (per curiam) (unpublished); [D.E. 118, 119].

       On December 21, 2018, the First Step Act '\3/'ent into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted a11 admini~trative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

                                                  3

           Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 3 of 9
       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

        1.     Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                                         I
                           disease, and advanced dementia

                                                    4

             Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 4 of 9
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy




                     (ii) ·The defendant is-

                           (1) suffering from a serious physical or medical condition,

                           (II) suffering from a serious functional or cognitive impairment,
                                or

                           (III) experiencing deteriorating physical or mental health because
                                of the aging process,

                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment of a correctional facility
                           and from which he or she is not expected to recover.

               (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 75
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  5

           Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 5 of 9
statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

          The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an jnmate files a motion for a sentence reduction under. 18 U.S.C. §

3582(c)(l)(A).     See,   ~   United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lB 1.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compellingreasons"warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

          As for Guarascio' s request for compassionate release, the government concedes that

Guarascio has exhausted hi~ admjnjmrative remedies. See [D.E. 121] 3; United States v. Alam, 960

F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Guarascio's claim on the

merits.


          2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must .''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 6

              Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 6 of 9
            \



        Guarascio seeks compassionate release pursuant to section 3582(c)(1 )(A). In support of his

 request, Guarascio cites the COVID-19 pandemic and his chronic obstructive pulmonary disease

, ("COPD"), emphysema, other lung conditions, heart issues, hypertension, and mobility issues. See

 [D.E. 112] 1, 3, 5-6 & n.1, 8-10; [D.E. 112-1]; [D.E. 112-3]; [D.E. 115] 1-2; [D.E. 115-3]; [D.E.

 116] .. Guarascio also cites the conditions at FCI Oakdale, his rehabilitation efforts, his release plan,

 and that he served over 95% ofhis sentence. See [D.E. 112] 2, 4, 6, 10--12; [D.E_. 112-6]; [D.E. 115]

 2-3, 12-13; [D.E. 115-5].

        As for the medical condition ofthe defendant policy statement, the policy statement requires

 that the defendant is "suffering from a serious physical or medical condition ... from which he or

 she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Guarascio states that

 he suffers from COPD, emphysema, other lung conditions, heart issues, hypertension, and mobility_

 issues, he has not demonstr~ted that he is not going to recover from these conditions or that they

 cannot be treated while Guarascio serves his sentence. Accordingly, reducing Guarascio' s sentence

 is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

 COVID-19 pandemic, Guarascio's health conditions, rehabilitation efforts, and release plan are

 extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Rai~ 954 ·

 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

 it may spread to a particular prison alone cannot independently justify compassionate release,

 especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

 virus's spread."). Even so, the section 3553(a) factors counsel against reducing Guarascio's

 sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL

 1874140, at *3-8.

                                                    7·

            Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 7 of 9
        Guarascio is 56 years old and engaged in serious criminal behavior in 2008. See PSR fl 3-7.

A 14-year-old female reported that Guarascio sexually assaulted her by performing oral sex on her.

See id. at ,r 3. A subsequent investigation revealed 40 videos of child pornography on Guarascio's

computer, including material involving prepubescent minors, sadism and masochism, and bestiality.

See id. at ,r 4. Guarascio also engaged in a consensual sexual relationship with a 17-year-old female,

filmed them engaging in oral and vaginal intercourse, and later deleted the video. See id. at fl 3, 5.

While incarcerated, Guarascio repeatedly attempted to contact the 17-year-old to convince her to

marry him so she would not be required to testify against him at trial. See id. at ,r 6. Moreover,

Guarascio was previously convicted offive counts ofmisdemeanor impersonating a law enforcement

officer and five counts of felony forgery of instrument. See id. at fl 9-10. While in BOP custody,

Guarascio was sanctioned for possessing tobacco. See [D.E. 121-1]. Nonetheless, Guarascio has

taken some positive steps while incarcerated. See [D.E. 112] 10-11; [D.E. 112-6]; [D.E. 115] 12;

[D.E. 115-5]. The court also has considered Guarascio's exposure to COVID-19, his health

conditions, his rehabilitation efforts, and his release plan. Cf. Pe_p,per v. United States, 562 U.S. 476,

480-81 (2011). Having considered the entire record, the steps that the BOP has taken to address

COVID-19 and treat Guarascio, the section 3553(a) factors, Guarascio's arguments, the

government's persuasive response, and the need to punish Guarascio for his serious criminal

behavior, to incapacitate Guarascio, to promote respect for the law, to deter others, and to protect

society, the court declines to grant Guarascio' s motion for compassionate release. See,~ Chavez-

Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); Ruffin, 978 F.3d at 1008-09; Chambliss,

948 F.3d at 693-94; United States v. Hill, No. 4: 13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C.

Jan. 13, 2020) (unpublished).



                                                    8

           Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 8 of 9
       As for Guarascio's request for home confinement, Guarascio seeks relief under the CARES

Act. See [D.E. 112, 115]. The CARES Act does not provide this court with the authority to grant

home confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2 (6th Cir.

Aug. 19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at •1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-1, 2020 WL 1943476, at •3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Guarascio' s request for home confinement.

                                              II.

       In sum, the court DENIES Guarascio's motion for compassionate release [D.E. 112], and
                                         r
DISMISSES Guarascio's request for home confinement.

       SO ORDERED. This _I_ day of March 2021.



                                                        JSC.DEVERill
                                                        United States District Judge




                                               9

          Case 7:09-cr-00109-D Document 125 Filed 03/01/21 Page 9 of 9
